ORDER

PER CURIAM.
Randall L. Robb and Timberland Properties, Inc., a company wholly owned by Robb, appeal from a judgment entered in the Circuit Court of Clay County dividing various property held jointly by Robb and his former girlfriend, Donna R. Watt, and declaring a lease entered into by Timberland and Watt void for lack of consideration. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not *918against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).